Citation Nr: 0637663	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The appellant had verified active duty for training (ADT) in 
the United States Marine Corps Reserves from July 1962 to 
January 1963.  He had additional unverified ADT in June 1963 
and in July 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In May 2005, the 
appellant testified before the undersigned Veterans Law Judge 
sitting at the Boston RO.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant and his representative if further action is 
required.  


REMAND

The appellant claims that his hypertension, residuals of a 
back injury, hearing loss, and tinnitus are the result of 
injury associated with his ADT.  In August 2005, the Board 
remanded the appellant's claims to the RO for further 
development.  That development was completed and the 
appellant's appeal returned to the Board.  Regretfully, 
review of the claims file reflects additional development is 
required before the Board can consider the appellant's 
claims.  

In the Board's August 2005 remand order, the AMC was 
requested to schedule the appellant for VA medical 
examinations.  The examiners were to identify whether any of 
the claimed disabilities were related to the appellant's 
specific periods of ADT.  Applicable law provides that active 
military service includes active duty, or any period of ADT 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  See 38 C.F.R. § 3.6 (2006).  

With respect to the appellant's claim for service connection 
for hypertension, the VA examiner was specifically requested 
to identify whether the appellant had hypertension.  
Additionally, if hypertension was found to have pre-existed 
any such period of ADT, the examiner was requested to opine 
whether the hypertension increased in severity beyond its 
natural progress.  A review of the report of February 2006 VA 
heart examination reflects the examiner's diagnostic 
impression to include history of hypertension, on treatment.  
Otherwise, the examiner failed to provide any of the 
requested opinions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated that, if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board with 
respect to the appellant's claim for service connection for 
hypertension has not been completed, another remand is 
required so that the requested opinion may be provided.  

With respect to the appellant's claim for service connection 
for residuals of a back injury, the Board notes that in a 
report of February 2006 VA spine examination, the examiner 
opined that the appellant's back disability was caused by or 
related to a period of ADT in July 1964.  The rationale for 
the opinion was noted as follows, 

Records showed that [appellant] injured his low 
back after a fall in 1962 during active duty, had 
low back pain [in] July 1964 and had surgery 
October 1964 [at] Memorial Hospital [in] 
Worcester[,] MA. 

The report of VA examination notes that the appellant's 
service medical records, VA medical records, and private 
medical records were reviewed by the examiner.  However, it 
does not appear to the Board that relevant private medical 
records were in fact considered by the examiner, in 
particular, those medical records obtained from the Social 
Security Administration (SSA).  In this respect, the only 
reference in the report of February 2006 VA spine examination 
to private medical records was a notation that the appellant 
had undergone a disectomy of L5-S1 at Worcester Memorial 
Hospital in October 1964.  This same information was also 
noted in an October 1965 USNH (United States Naval Hospital) 
Chelsea neuro-surgical clinic consultation report.  A review 
of the medical records from the SSA reflects a treatment 
record, dated October 1, 1964, from The Memorial Hospital.  
The record notes the following, 

22 [year old] [white male] floorman states that 
he injured his back at work Aug. 16, 1964 
sustaining sudden sharp [right] lumbar pain while 
lifting in the semi-squatting position.  

The diagnostic impression at that time was ruptured 
intervertebral disc at L4-5.  The Board notes that the record 
does not reflect that the appellant was on ADT on August 16, 
1964.  The appellant underwent surgery later that month with 
additional corrective surgery in August 1965.  Thereafter, a 
report of August 1988 examination from Medical Evaluation 
Services, notes the examiner's report that the appellant had 
two back operations following an alleged industrial accident 
and that the procedures were carried out at Worcester City 
Hospital.  The examiner noted that current X-rays of the 
veteran's low back demonstrated considerable narrowing at the 
L5-S1 interspace with moderate arthritic changes.  
Furthermore, the examiner went on to opine that the objective 
findings on X-ray "are clearly" due to the old condition 
(i.e., back trauma due to work-related injury).  The Board 
notes that there is no reference in the report of February 
2006 VA spine examination to either the October 1, 1964, or 
August 1988 medical records.  As it is not apparent that 
either relative document was considered by the examiner, a 
remand is necessary for such consideration before the Board 
makes a determination on the appellant's claim for service 
connection for residuals of a back injury.  

Likewise with respect to the appellant's claim for service 
connection for hearing loss and for tinnitus, it does not 
appear from a review of the report of February 2006 VA audio 
examination that the examiner considered any relative private 
medical evidence associated with the claims file.  
Furthermore, the examiner did not identify the period of ADT 
during which the alleged injury occurred that caused the 
appellant's hearing loss and/or tinnitus.  

In this regard, the report of examination reflects the claims 
file was available and reviewed; however, the examiner 
identified having only reviewed the appellant's service 
medical records and VA records.  The appellant reported that 
he experienced noise exposure from a TNT explosion while at 
Camp Lejeune, North Carolina.  He also reported working for 
many years in the construction field and that he did not 
operate loud noise equipment.  He was noted as reporting that 
there had been noise nearby and that he wore hearing 
protection.  On this basis, the examiner determined that the 
appellant's hearing loss and tinnitus were related to in-
service noise exposure.  However, a report of October 1988 
Saint Vincent Hospital internal medicine narrative (private 
medical evidence) reflects the appellant's complaint of 
hearing difficulties.  The examining physician noted that the 
appellant described a "constant ringing in his ears although 
he is able to hear clearly.  [The appellant] describes 
spending much time in the construction industry around loud 
explosives and banging sounds . . . ."  

The report of October 1988 Saint Vincent Hospital medical 
record, which the VA examiner in February 2006 appears not to 
have reviewed, is relative to the appellant's claims on 
appeal for hearing loss and tinnitus.  As noted in the 
Board's August 2003 remand, there is no indication in the 
appellant's service medical or personnel records that he 
incurred any audiological injury during ADT.  Nevertheless, 
the Board is cognizant that it may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the appellant, but instead must 
evaluate the credibility and weight of the history upon which 
the medical opinion is predicated.  See Kowalski v. 
Nicholoson, 19 Vet. App. 171 (2005).  In this case, it would 
appear that the appellant has given conflicting accounts to 
medical examiners regarding the severity of his noise 
exposure due to his work in the construction field.  At the 
very least, the Board believes that consideration by a 
medical examiner of the October 1988 Saint Vincent Hospital 
medical record is necessary before a determination can be 
made of the appellant's claims for service connection for 
hearing loss and for tinnitus.  

The Board is well aware that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003); see also 38 C.F.R. § 3.304(c) (The 
development of evidence in connection with claims for service 
connection will be accomplished when deemed necessary but it 
should not be undertaken when evidence present is sufficient 
for this determination.").  Here, the Board does not find 
that the examiners' opinions with respect to the etiology of 
the appellant's claimed back disability, hearing loss, and 
tinnitus, are based on a complete review of the medical 
evidence associated with the claims file.  Furthermore, there 
is private medical evidence that appears to call into 
question the appellant's contentions regarding his back 
disability, hearing loss, and tinnitus.  See Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential 
for a proper appellate decision"); see also Shoffner v. 
Prinicipi, 16 Vet. App. 208, 213 (2002) (VA has the 
discretion to decide when additional development is 
necessary).  

Therefore, the Board finds that the claims file should be 
returned to those examiners who evaluated the appellant in 
February 2006 for supplemental opinions regarding the 
appellant's claims for service connection for hypertension, 
for residuals of a back injury, for hearing loss, and for 
tinnitus.  

In this regard, the examiner who conducted the appellant's VA 
heart examination should opine as to whether any diagnosed 
hypertension is at least as likely as not related to the 
appellant's period of ADT from July 1962 to January 1963, or 
those periods of ADT in June 1963 and July 1964.  
Additionally, if hypertension is found to have pre-existed 
any such period of ADT, the examiner is requested to opine 
whether the hypertension increased in severity beyond its 
natural progress.  With respect to those examiners who 
conducted the appellant's VA spine and audiological 
examinations, each examiner should again review the claims 
file, to include that private medical evidence discussed 
above, and opine as to whether any back disability, hearing 
loss, or tinnitus is related to the appellant's period of ADT 
from July 1962 to January 1963, or those periods of ADT in 
June 1963 and July 1964.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  The RO should arrange for the appellant to undergo 
examination only if any of the February 2006 VA examiners are 
unavailable and/or such examination is needed to answer the 
questions posed above.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the appellant's 
claims file to those VA examiners who 
examined the appellant in February 2006.  
Those physicians should each review the 
claims file (with particular attention 
given to his or her report of February 
2006 VA examination; and where relevant, 
the October 1, 1964, treatment record 
from The Memorial Hospital; the report of 
August 1988 Medical Evaluation Services 
examination; and the report of October 
1988 Saint Vincent Hospital internal 
medicine narrative) and provide 
supplemental opinions.  

Hypertension-The examiner must provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability), that any 
currently diagnosed hypertension had its 
onset during a period of the appellant's 
active duty for training (from July 1962 
to January 1963, in June 1963, or in July 
1964).  If hypertension is determined to 
have had its onset prior to the noted 
periods of active duty for training, the 
examiner should opine as to whether the 
hypertension was made permanently worse 
(beyond natural progression), during any 
of the appellant's periods of active duty 
for training.  If aggravation of any pre-
existing hypertension is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

An explanation should be provided for the 
examiner's conclusions.  

Back Disability-The examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability), that any 
currently diagnosed back disability had 
its onset during a period of the 
appellant's active duty for training 
(from July 1962 to January 1963, in June 
1963, or in July 1964).  In rendering the 
opinion, the examiner must specifically 
consider the October 1, 1964, treatment 
record from The Memorial Hospital; as 
well as the report of August 1988 Medical 
Evaluation Services examination, as noted 
above.  

An explanation should be provided for the 
examiner's conclusions.  

Hearing Loss & Tinnitus-- The examiner 
must provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability), 
that any currently diagnosed hearing loss 
and/or tinnitus had its onset during a 
period of the appellant's active duty for 
training (from July 1962 to January 1963, 
in June 1963, or in July 1964).  In 
rendering the opinion, the examiner must 
specifically consider the report of 
October 1988 Saint Vincent Hospital 
internal medicine narrative, as noted 
above.  

An explanation should be provided for the 
examiner's conclusions.  

The RO should arrange for the appellant 
to undergo an additional examination only 
if any of the February 2006 VA examiners 
is unavailable and/or such examination is 
needed to answer the questions posed 
above.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



